Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 of U.S. Patent No. 10,735,175. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-22 are either anticipated by or obvious variants of patent claims 1, 3-17.  For example, patent claim 1 includes all limitations of independent claim 2.  Patent claim 17 includes all limitations of independent claim 15.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 3-17.  In particular, the following table shows the corresponding limitations between claims 2-22 and patent claims 1, 3-17.
Present Application Claims (16/925,098)
Patent claims (US 10,735,175 )
2. (New) A circuital arrangement comprising a multifunctional filter, wherein: 
the circuital arrangement is configurable to operate in a plurality of modes each based on a respective filtering function of the multifunctional filter, the plurality of modes comprising: 

a first mode based on a first filtering function of the multifunctional filter configured to apply a first insertion loss upon a first type of signal propagated through the circuital arrangement, and 
a second mode based on a second filtering function of the multifunctional filter configured to apply a second insertion loss upon a second type of signal propagated through the circuital arrangement, the second insertion loss lower than the first insertion loss, 






wherein the multifunctional filter comprises a plurality of independently selectable passive filter components.






3. (New) The circuital arrangement according to claim 2, wherein the plurality of independently selectable passive filter components comprises at least one inductor and one capacitor coupled to a switch.


4. (New) The circuital arrangement according to claim 2, wherein the plurality of independently selectable passive filter components comprise: one or more independently selectable serial passive filter components, one or more independently selectable shunt passive filter components, one or more parallel switches connected in parallel with said serial passive filter components and one or more serial switches connected in serial with said shunt passive filter components.

5. (New) The circuital arrangement according to claim 4, wherein at least one of the parallel or serial switches is a variable impedance device for configuring of the multifunctional filter to operate according to the first functional filter or the second functional filter.

6. (New) The circuital arrangement according to claim 5, wherein the variable impedance device is one of: a) a varicap, b) a varactor, c) a varistor, d) a thyristor, and e) a barium strontium titanate (BST) capacitor.

7. (New) The circuital arrangement according to claim 2, wherein each of the first filtering function and the second filtering function is one of: a) a bandpass filter, b) a lowpass filter, c) a highpass filter, and d) a notch filter.

8. (New) The circuital arrangement according to claim 2, wherein: the first insertion loss is provided by inclusion of the plurality of independently selectable passive filter components in a propagation path of the first type of signal, and the second insertion loss is provided by removal of at least one filter component of the plurality of independently selectable passive filter components from a propagation path of the second type of signal.




9. (New) The circuital arrangement according to claim 8, wherein inclusion of the plurality of independently selectable passive filter components comprises: placing at least one parallel switch that is connected in parallel to a serial filter component of the plurality of independently selectable passive filter components in an open position, and placing at least one serial switch that is connected in serial to a shunt filter component of the plurality of independently selectable passive filter components in a closed position.

10. (New) The circuital arrangement according to claim 9, wherein the removal of at least one filter component of the plurality of independently selectable passive filter components comprises: placing the at least one parallel switch in a closed position, or placing the at least one serial switch in an open position.




11. (New) The circuital arrangement according to claim 2, wherein the first type of signal is a frequency division duplex signal and the second type signal is a time division duplex signal.

12. (New) The circuital arrangement according to claim 11, wherein the multifunctional filter is configured to provide a notch-type attenuation upon at least one harmonic component of the time division duplex signal.

13. (New) The circuital arrangement according to claim 2, wherein the multifunctional filter comprises at least one variable impedance device for configuring the multifunctional filter to apply the first insertion loss or the second insertion loss respectively upon the first type of signal and the second type of signal.

14. (New) The circuital arrangement according to claim 2, wherein the circuital arrangement is a duplexer.

15. (New) A multi-mode communication system configurable for operation according to at least a first mode and a second mode, the multi-mode communication system comprising: 
a configurable filter comprising a plurality of independently selectable passive filter components, wherein during operation in the first mode, the configurable filter is configured to apply a first insertion loss upon a signal processed by the multi-mode communication system, and during operation in the second mode, the configurable filter is configured to apply a second insertion loss upon a signal processed by the multi-mode communication system, the second insertion loss being lower than the first insertion loss.




16. (New) The multi-mode communication system according to claim 15, wherein: the first insertion loss is provided by a first signal propagation path of the configurable filter that includes the plurality of independently selectable passive filter components, and the second insertion loss is provided by a second signal propagation path of the configurable filter that excludes at least one passive filter component of the plurality of independently selectable passive filter components.

17. (New) The multi-mode communication system according to claim 16, wherein: the at least one passive filter component is a shunt passive filter component, and exclusion of the at least one passive filter component is based on opening a switch that is connected in serial with the shunt passive filter component.

18. (New) The multi-mode communication system according to claim 16, wherein: the at least one filter component is a serial passive filter component, and exclusion of the at least one filter component is based on closing a switch that is connected in parallel with the serial passive filter component.

19. (New) The multi-mode communication system according to claim 15, wherein: the first mode is a frequency division duplex (FDD) mode, and the second mode is time division duplex (TDD) mode.

20. (New) The multi-mode communication system according to claim 19, wherein: the first insertion loss is provided by configuring the configurable filter according to a band-pass filter or a notch filter, and the second insertion loss is provided by configuring the configurable filter according to a low-pass filter.

21. (New) The multi-mode communication system according to claim 19, wherein the configurable filter is part of a duplexer unit that accommodates propagation of a transmit signal and a receive signal through the multi-mode communication system.

22. (New) The multi-mode communication system according to claim 21, wherein: during operation according to the first mode, the transmit signal and the receive signal propagate simultaneously through the duplexer unit, and during operation according to the second mode, only one of the transmit signal or the receive signal propagates through the duplexer unit.
1. A circuital arrangement comprising a multifunctional filter, wherein: the circuital arrangement is configurable to operate in a plurality of modes each based on a respective filtering function of the multifunctional filter for propagation of a respective type of signal through the circuital arrangement, the plurality of modes comprising: 
a first mode based on a first filtering function of the multifunctional filter for propagation of a first type of signal through the circuital arrangement, and 
a second mode based on a second filtering function of the multifunctional filter for propagation of a second type of signal through the circuital arrangement, the second mode providing a lower insertion loss upon the second type of signal than the first mode, and configuration of the circuital arrangement to operate in one of the first mode and the second mode is respectively based on a configuration of the multifunctional filter to operate according to the first filtering function and the second filtering function, wherein the multifunctional filter comprises: one or more independently selectable serial filter components, one or more independently selectable shunt filter components, one or more parallel switches connected in parallel with said serial filter components and one or more serial switches connected in serial with said shunt filter components.

3. The circuital arrangement according to claim 1, wherein at least one of the parallel or serial switches is used in combination with multiple elements comprising at least one of an inductor and a capacitor as an impedance modification device.

Claim 1.













4. The circuital arrangement according to claim 1, wherein at least one of the parallel or serial switches is a variable impedance device for configuring of the multifunctional filter to operate according to the first functional filter or the second functional filter.

5. The circuital arrangement according to claim 4, wherein the variable impedance device is one of: a) a varicap, b) a varactor, c) a varistor, d) a thyristor, and e) a barium strontium titanate (BST) capacitor.


6. The circuital arrangement according to claim 1, wherein each of the first filtering function and the second filtering function is one of: a) a bandpass filter, b) a lowpass filter, c) a highpass filter, and d) a notch filter.

7. The circuital arrangement according to claim 1, wherein: during operation in the first mode, the multifunctional filter provides a first propagation path of the first type of signal by inclusion of the one or more independently selectable serial and shunt filter components in the first propagation path, and during operation in the second mode, the multifunctional filter provides a second propagation path of the second type of signal by removal of at least one filter component of the one or more independently selectable serial and shunt filter components from the second propagation path.

8. The circuital arrangement according to claim 7, wherein inclusion of the one or more independently selectable serial and shunt filter components in the first propagation path comprises placing at least one switch of the one or more parallel switches in an open position and placing at least one switch of the one or more serial switches in a closed position.






9. The circuital arrangement according to claim 8, wherein the removal of at least one filter component of the one or more independently selectable serial and shunt filter components from the second propagation path comprises placing one of a corresponding parallel switch of the one or more parallel switches in a closed position, and a corresponding serial switch of the one or more serial switches in an open position.

10. The circuital arrangement according to claim 1, wherein the first type of signal is a frequency division duplex signal and the second type signal is a time division duplex signal.

11. The circuital arrangement according to claim 10, wherein the multifunctional filter is configured to provide a notch-type attenuation upon at least one harmonic component of the time division duplex signal.

12. The circuital arrangement according to claim 1, wherein the multifunctional filter comprises at least one variable impedance device for configuring the multifunctional filter to operate according to the first functional filter or the second functional filter.


13. The circuital arrangement according to claim 1, wherein the circuital arrangement is a duplexer.

17. A multifunctional filter comprising a plurality of filtering functions, comprising: a first filtering function of the plurality of filtering functions for propagation of a first type of signal through the multifunctional filter during a first mode of operation of the multifunctional filter, a second filtering function of the plurality of filtering functions for propagation of a second type of signal through the multifunctional filter during a second mode of operation of the multifunctional filter, the second filtering function providing a lower insertion loss upon the second type of signal than the first filtering function, wherein the multifunctional filter comprises: one or more independently selectable serial filter components, one or more independently selectable shunt filter components, one or more parallel switches connected in parallel with said serial filter components and one or more serial switches connected in serial with said shunt filter components.
Claim 17












Claim 9









Claim 17








Claim 10.





Claim 17.








Claim 13.






Claim 13.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3, 7, 11-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hagn (US 2002/0090974).
 	Regarding claim 2, Hagn discloses a circuital arrangement comprising a multifunctional filter (see Hagn, Fig. 7, p. [0013]), wherein: the circuital arrangement is configurable to operate in a plurality of modes each based on a respective filtering function of the multifunctional filter, the plurality of modes comprising: 
 	a first mode based on a first filtering function of the multifunctional filter configured to apply a first insertion loss upon a first type of signal propagated through the circuital arrangement (see Hagn, Fig. 6, p. [0041- 0042], e.g., band pass filter EF1), and 
 	a second mode (e.g., SF2) based on a second filtering function of the multifunctional filter configured to apply a second insertion loss upon a second type of signal propagated through the circuital arrangement, the second insertion loss lower than the first insertion loss (see Hagn, Fig. 7, p. [0042], e.g., The transmission mode of the pure TDD system ensues via a low-loss low pass filter SF2), wherein the multifunctional filter comprises a plurality of independently selectable passive filter components (see Hagn, Fig. 6, p. [0041], e.g., A first switchover US1 connects the antenna to the duplexer DU1 or to the transmission filter SF2 of the TDD system. A second switchover US2 between the common transmission path Tx and the respective transmission filters SF1 and SF2 serves for switching between the FDD transmission mode via the duplexer and the TDD transmission mode via the low pass filter SF2).
 	Regarding claim 3, Hagn discloses the circuital arrangement according to claim 2, wherein the plurality of independently selectable passive filter components comprises at least one inductor and one capacitor coupled to a switch (see Hagn, Fig. 6, p. [0041], e.g., A first switchover US1 connects the antenna to the duplexer DU1 or to the transmission filter SF2 of the TDD system. A second switchover US2 between the common transmission path Tx and the respective transmission filters SF1 and SF2 serves for switching between the FDD transmission mode via the duplexer and the TDD transmission mode via the low pass filter SF2).
	Regarding claim 7, Hagn discloses the circuital arrangement according to claim 2, wherein each of the first filtering function and the second filtering function is one of: a) a bandpass filter (see Hagn, Figs. 6-7, e.g., band pass filter EF1, 2), b) a lowpass filter (see hang Fig. 7, e.g., Low pass Filter SF1), c) a highpass filter, and d) a notch filter .
 	Regarding claim 11, Hagn discloses the circuital arrangement according to claim 2, wherein the first type of signal is a frequency division duplex signal and the second type signal is a time division duplex signal (see Hagn, Fig. 7, p. [0042], e.g., a pure FDD system and a pure TDD system).
	Regarding claim 12, Hagn discloses the circuital arrangement according to claim 11, wherein the multifunctional filter is configured to provide a notch-type attenuation upon at least one harmonic component of the time division duplex signal (see Hagn, p. [0037], e.g., the transmission filter SF1 is again fashioned as low pass filter with low insertion attenuation).
 	Regarding claim 13, Hagn discloses the circuital arrangement according to claim 2, wherein the multifunctional filter comprises at least one variable impedance device for configuring the multifunctional filter to apply the first insertion loss or the second insertion loss respectively upon the first type of signal and the second type of signal (see Hagn, p. [0041], e.g., A first switchover US1 connects the antenna to the duplexer DU1 or to the transmission filter SF2 of the TDD system. A second switchover US2 between the common transmission path Tx and the respective transmission filters SF1 and SF2 serves for switching between the FDD transmission mode via the duplexer and the TDD transmission mode via the low pass filter SF2).
 	Regarding claim 14, Hagn discloses the circuital arrangement according to claim 2, wherein the circuital arrangement is a duplexer (see Hagn, Fig. 6, p. [0041], e.g., Duplexer DU1).
 	Regarding claim 15, Hagn discloses a multi-mode communication system configurable for operation according to at least a first mode and a second mode (see Hagn, Fig. 7, p. [0013]), the multi-mode communication system comprising: 
 	a configurable filter comprising a plurality of independently selectable passive filter components, wherein during operation in the first mode, the configurable filter is configured to apply a first insertion loss upon a signal processed by the multi-mode communication system (see Hagn, Fig. 6, p. [0041- 0042], e.g., band pass filter EF1), and during operation in the second mode, the configurable filter is configured to apply a second insertion loss upon a signal processed by the multi-mode communication system, the second insertion loss being lower than the first insertion loss (see Hagn, Fig. 7, p. [0042], e.g., The transmission mode of the pure TDD system ensues via a low-loss low pass filter SF2).
 	Regarding claim 16, Hagn discloses the multi-mode communication system according to claim 15, wherein: the first insertion loss is provided by a first signal propagation path of the configurable filter that includes the plurality of independently selectable passive filter components, and the second insertion loss is provided by a second signal propagation path of the configurable filter that excludes at least one passive filter component of the plurality of independently selectable passive filter components (see Hagn, p. [0041-0043], e.g., the band pass filter used in the duplexer DU1 as a transmission filter SF1, all transmission filters SF2 and SF3 are fashioned as low-loss low pass filters).
 	Regarding claim 17, Hagn discloses the multi-mode communication system according to claim 16, wherein: the at least one passive filter component is a shunt passive filter component, and exclusion of the at least one passive filter component is based on opening a switch that is connected in serial with the shunt passive filter component (see Hagn, p. [0041-0043], e.g., the band pass filter used in the duplexer DU1 as a transmission filter SF1, all transmission filters SF2 and SF3 are fashioned as low-loss low pass filters).
 	Regarding claim 18, Hagn discloses the multi-mode communication system according to claim 16, wherein: the at least one filter component is a serial passive filter component, and exclusion of the at least one filter component is based on closing a switch that is connected in parallel with the serial passive filter component (see Hagn, Fig. 3, p. [0037], e.g., this is composed of a high pass filter HDI and of a low pass filter LDI connected in parallel).
 	Regarding claim 19, Hagn discloses the multi-mode communication system according to claim 15, wherein: the first mode is a frequency division duplex (FDD) mode, and the second mode is time division duplex (TDD) mode (see Hagn, Fig. 7, p. [0042], e.g., a pure FDD system and a pure TDD system).
 	Regarding claim 20, Hagn discloses the multi-mode communication system according to claim 19, wherein: the first insertion loss is provided by configuring the configurable filter according to a band-pass filter or a notch filter, and the second insertion loss is provided by configuring the configurable filter according to a low-pass filter (see Hagn, Fig. 4, p. [0037], e.g., the output of the high pass filter HDI is connected to a switch US1 that can switch between the transmission filter SF1 and the reception filter EF1 of the pure TDD system. Here, too, the transmission filter SF1 is again fashioned as low pass filter with low insertion attenuation, whereas the reception filter EF1 is a band pass filter, and Figs. 6-7, p. [0041-0042]).
  	Regarding claim 21, Hagn discloses the multi-mode communication system according to claim 19, wherein the configurable filter is part of a duplexer unit that accommodates propagation of a transmit signal and a receive signal through the multi-mode communication system (see Hagn, Fig. 6, p. [0041-0042]).
 	Regarding claim 22, Hagn discloses the multi-mode communication system according to claim 21, wherein: during operation according to the first mode, the transmit signal and the receive signal propagate simultaneously through the duplexer unit, and during operation according to the second mode, only one of the transmit signal or the receive signal propagates through the duplexer unit (see Hagn, Fig. 6, p. [0041-0043], e.g., the band pass filter used in the duplexer DU1 as a transmission filter SF1, all transmission filters SF2 and SF3 are fashioned as low-loss low pass filters).
 					Allowable Subject Matter
Claims 23-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 23 requires “when a second type of signal is propagated through the duplexer, configuring the plurality of independently selectable passive filter components to provide a second propagation path that applies a second insertion loss that is lower than the first insertion loss upon the second type of signal, wherein the second propagation path is obtained by removing at least one filter component of the plurality of independently selectable passive filter components from the first propagation path.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477